Citation Nr: 0915814	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for cardiovascular 
disease, to include hypertension, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for rhinosinusitis, 
currently evaluated as zero percent disabling.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for sleep apnea 
disorder as secondary to service connected rhinosinusitis.

5.  Entitlement to service connection for a right wrist 
disorder.

6.  Entitlement to service connection for a right knee 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for right knee, right 
wrist, and low back disorders and sleep apnea, and to an 
increased rating for hypertension and rhinosinusitis.  

The issues of entitlement to service connection for right 
knee and wrist disorders, and to an increased rating for 
cardiovascular disease, to include hypertension, and 
rhinosinusitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's lumbar degenerative joint disease (DJD) and 
degenerative disc disease (DDD) at L5-S1 have been related to 
active service.  

2.  Sleep apnea has been causally related to service-
connected rhinosinusitis.  


CONCLUSIONS OF LAW

1.  DJD and DDD at L5-S1 were incurred in active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).  

2.  Sleep apnea is causally related to his service-connected 
rhinosinusitis.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

As a result of its decision to grant entitlement to service 
connection for DJD and DDD at L5-S1 and sleep apnea, the 
Board finds that any failure on the part of VA to notify 
and/or develop the claims pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008) (VCAA), cannot be considered 
prejudicial to the Veteran.  The Board will therefore proceed 
to a review of the claims on the merits.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   

Low Back Disorder

Service treatment records show complaints of low back pain 
with full range of motion during examination and assessment 
of deep muscle pain and lumbar strain in December 1980 and 
April 1981.  No complaints of back problems or any diagnosis 
were noted on the separation examination in April 1983.  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for a 
right eye disability.  38 C.F.R. § 3.303(b).  

Private treatment records from June 2005 provided an account 
of the Veteran's complaint of right lumbar back pain and 
current treatment.  These records do not establish a clear 
diagnosis of any low back disorder.  However, in an April 
2006 opinion, a private physician concluded that, upon his 
review of the part of the Veteran's file, the Veteran's 
lumbar spine problems were a direct result of his lumbar 
spine injuries during service.  He based his opinion, in 
part, on the fact that the evidence of record did not contain 
a more likely etiology for the Veteran's low back condition.  
In addition, the examiner found that his current back disease 
was out of proportion to his age and therefore likely had its 
inception in service.  Thereafter, it was manifested by 
symptoms at a sub-clinical level on discharge in 1983.  

The Veteran underwent a VA spine examination in April 2008.  
The examiner reviewed the Veteran's entire file and concluded 
that it was not at least as likely as not that his current 
lumbar disability resulted from an event in service, to 
include a motorcycle accident and lumbar strain that was 
treated in service from December 1980 to April 1981.  
Furthermore, the examiner noted the Postal Service 
questionnaire from 1990 and 1991, in which the Veteran 
reported no back abnormalities or problems, and indicated 
that there was no treatment or chronic disability of lumbar 
spine recorded for 15 years after separation from service.  

Although the Board agrees that the lack of complaints at the 
time of the Veteran's Postal Service examination does bring 
into question the nature and severity of the initial injury 
as portrayed by the April 2006 private examiner, the Board 
finds that overall, it does not find that the April 2008 VA 
examiner's opinions and rationale to be any more persuasive 
than the rationale proffered by the April 2006 examiner.  
Consequently, giving the Veteran the benefit of the doubt, 
the Board finds that service connection for DJD and DDD at 
L5-S1 is warranted.  


Sleep Apnea

The Veteran further contends that he is entitled to service 
connection on a secondary basis for his sleep apnea due to 
his service-connected rhinosinusitis. 

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show:  (1) 
that a current disability exists and (2) that the current 
disability was either caused by or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).  

Private treatment records from November 1999 show a diagnosis 
of severe obstructive sleep apnea.  There was evidence of 
high respiratory arousal.  A second study was recommended.
 
The Veteran underwent a VA respiratory examination in 
February 2004.  The examiner noted that the Veteran developed 
severe sinus problems developing severe snoring with periods 
of apnea during sleep sometime after service.  After his 
review of the Veteran's entire file, the examiner stated that 
the sleep apnea may be aggravated by rhinosinusitis, but that 
it was not as likely as not due to rhinosinusitis.  For an 
explanation, the examiner referred to the February 2004 nose 
examiner's opinion, which noted that rhinitis when in an 
acute phase would cause nasal obstruction but not sleep apnea 
per se.  

The record, however, also contains additional relevant 
opinions from the private April 2006 examiner with respect to 
this claim.  More specifically, the April 2006 reviewed the 
pertinent medical records of record and first noted that the 
Veteran had recurrent episodes of sinusitis since service, 
and that it was likely contributing significantly to his 
sleep apnea.  He explained that patients with chronic sinus 
infections had activated para-tracheal and nasal lymphoid 
tissue, which in the Veteran was likely leading to airway 
obstruction and his sleep apnea.  He also found that this 
opinion was consistent with certain attached medical text 
references.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
In this regard, just as was the case with the previous claim, 
the Board does not find the opinions of the VA examiners to 
be any more persuasive than the opinion of the April 2006 
private examiner.  In addition, while not finding that the 
Veteran's rhinosinusitis was a causal factor in his sleep 
apnea, both VA February 2004 examiners seem to agree that the 
Veteran's rhinosinusitis to some extent aggravates his sleep 
apnea.  Therefore, since the Board finds the evidence against 
and in support of the claim to be essentially in equipoise, 
the Board will once again give the Veteran the benefit of the 
doubt, and find that entitlement to service connection is 
also warranted for sleep apnea.  


ORDER

Entitlement to service connection for DJD and DDD at L5-S1 is 
granted.

Entitlement to service connection for sleep apnea as 
secondary to rhinosinusitis is granted.


REMAND

Additional development is necessary before the Board can 
decide the Veteran's remaining claims.

The claims file contains VA treatment records from May 2008 
to December 2008, which have not been reviewed by the RO.  
These records address the Veteran's cardiovascular disease 
and hypertension.  As the RO did not issue a supplemental 
statement of the case, it does not appear that the RO 
considered this documentation prior to forwarding the 
Veteran's claims folder to the Board.  The Veteran, however, 
has not submitted a waiver with regard to RO consideration of 
this evidence in the first instance. To ensure that the 
Veteran's procedural rights are protected, insofar as he is 
afforded the opportunity for RO adjudication in the first 
instance, the Board must return the case to the RO, for its 
initial consideration of the evidence pertaining to 
unreimbursed medical expenses.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Furthermore, the Veteran's allergic rhinosinusitis disability 
has been rated zero percent disabling under DC 6522 (allergic 
or vasomotor rhinitis).  38 C.F.R. § 4.97, DC 6522.  
Diagnostic Code 6522 provides for a 10 percent rating where 
the condition is without polyps, but there is greater than 
50-percent obstruction of the nasal passages on both sides or 
complete obstruction on one side.  A maximum 30 percent 
rating is warranted where the evidence demonstrates polyps.  
38 C.F.R. § 4.97, DC 6522.  Where the schedule does not 
provide a zero percent evaluation for a diagnostic code, as 
here, a zero percent evaluation shall be assigned when the 
requirements for a compensable rating have not been met.  38 
C.F.R. § 4.31.

The Veteran underwent a VA examination in February 2004.  The 
examination showed that the Veteran experienced headaches 
frontal in type and constant, and nasal obstruction with 
nasal discharge and postnasal drip, which interfered with 
breathing through his nose.  No history of chronic sinusitis 
was noted.  The examination revealed a normal nasal muscosa.  
The examiner concluded that rhinisitis, when an acute phase 
was present, caused nasal obstruction.  At the April 2008 VA 
examination, the Veteran complained of nasal congestion, nose 
bleeds, halitosis, headaches and clear nasal discharge.  The 
examiner noted that these symptoms interfered with breathing 
through nose.  No incapacitating episodes were noted.  Pale 
nasal muscosa, but no polyps, were noted.  There was no 
tenderness, purulent discharge or crusting.  However, neither 
examiner specified whether obstruction was greater than 50 
percent on both sides or whether it was complete obstruction 
on one side.  The severity of the Veteran's rhinosinusitis 
remains unclear to the Board.  A remand for a VA examination 
to clarify the current symptoms is in order prior to final 
adjudication of the claim. 

In addition, the Veteran also claims service connection for 
right knee and right wrist.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion when it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Veteran's service treatment records show that the Veteran 
injured his right shoulder and right leg due to a motorcycle 
accident.  Mild larceration on posterior part of the right 
shoulder, edema on third and fourth digit of the right hand, 
and no full range of motion of the right leg were noted.  The 
Veteran has not undergone a VA examination for the right knee 
and right wrist.  The Veteran was scheduled to undergo a VA 
joints examination.  However, the request was cancelled in 
November 2008, because the Veteran failed to report for the 
examination.  The Veteran's file does not indicate whether 
the Veteran received proper notification of the appointment 
or was given an opportunity to reschedule the missed 
appointment.  Hence, the Board finds that an additional 
effort should be made to afford the Veteran with an 
examination and opinions with respect to these claims.  

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case. The consequences of his failure to 
report for a VA examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his rhinosinusitis.  The 
claims folder should be reviewed by the 
examiner, and the examination report 
should reflect that the claims folder was 
reviewed.  The VA examiner's report should 
specify whether at any time rhinosinusitis 
has been manifested by polyps or greater 
than 50 percent obstruction of nasal 
passages on both sides, or complete 
obstruction on one side.  A rationale for 
all opinions, with citation to medical 
findings, must be provided.

2.  Schedule the Veteran for a joints 
examination for the purpose of 
ascertaining the nature and etiology of 
any disorder of the right knee and wrist.  
The RO must provide the Veteran with an 
appropriate notice of the time and place 
of the examination.  The examiner should 
review the claims folder and note that 
review in the examination report.  
Specifically, the examiner should provide 
the following opinion:
    
    a)  Diagnose any current joint 
disability of the right knee and wrist.
    
    b).  If the Veteran has a current 
joint disability of the right knee 
and/or wrist, the examiner should state 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any such disability was incurred 
in or is etiologically related to the 
in-service motorcycle accident or any 
other incident in service.

3.  Then, readjudicate the claims based on 
the evidence received since the last 
supplemental statement of the case in 
September 2008.  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


